El Juez Asociado Señok SnydeR
emitió la opinión del tribunal.
Para dilucidar controversias surgidas respecto a un con-trato de arrendamiento entre la arrendadora “Las Monjas *223Eacing Corporation” y los cesionarios de los primitivos arrendatarios, Sres. Castro y Salgado, se iniciaron dos liti-gios ante la Corte de Distrito de San Juan. Uno, iniciado por los subarrendatarios Castro y Salgado, solicitaba nn decreto declaratorio que interpretase las relaciones contrac-tuales existentes entre las partes debido a nna alegada mo-dificación del contrato original; y otro, incoado por la arren-dadora, solicitaba de la corte ordenara a los cesionarios (subarrendatarios) el cumplimiento específico del contrato envuelto en la controversia. Ambos pleitos envolvían el mismo asunto y la corte de distrito los resolvió con nna opi-nión. Castro y Salgado apelaron en ambos casos, los qne resolveremos por nna sola opinión.
Los hechos origen de estos litigios, pueden exponerse así: El 27 de abril de 1939 Las Monjas Eacing Corporation arrendó a Edward Serenaba y otros la pista para carreras de galgos y los terrenos y edificios adyacentes a la misma sitos en Hato Eey, Puerto Eico, por un término que expi-raría el 31 de diciembre de 1947. El canon era del 2 por ciento sobre el ingreso bruto de cada noche de carreras, pro-ducto de los juegos de “pool”, “pari-mutuel”, “subscription fund”, y cualquier otro efectuado en conexión con dichas carreras de galgos. El referido contrato fué modificado me-diante contrato escrito en 21 de septiembre de 1939, aumen-tando el 2 por ciento al 4 por ciento. En 14 de diciembre de 1939 los arrendatarios cedieron a Salgado y Castro el contrato así modificado. En enero del 1940 los cesionarios empezaron a explotar el negocio y para esa época convinie-ron verbalmente con los oficiales de la corporación en va-riar los términos del contrato al efecto de que en vez de pa-gar el 4 por ciento pagarían el 2 por ciento sobre el ingreso bruto de los juegos arriba mencionados. Hubo asimismo una modificación referente al “subscription fund”. El contrato escrito estipulaba que se pagaría el por ciento sobre los bo-letos emitidos para el juego del “subscription fund”, convi-*224niéndose en que se pagaría sobre los boletos vendidos. No hay controversia algnna en cnanto a estos hechos.
Las divergencias snrgen en cnanto al alcance de las mo-dificaciones habidas al contrato, esto es, si eran permanentes o si por el contrario, por el tiempo qne estimara conveniente la arrendadora. Los cesionarios alegan qne el convenio re-duciendo el por ciento a pagar sobre el ingreso bruto fué por todo el tiempo qne ellos estuvieran explotando el ne-gocio.
La corte de distrito analizó la prueba presentada, dió crédito a los testigos de la corporación y concluyó que la re-ducción del por ciento a pagar por los subarrendatarios no fué una modificación del contrato, y sí una mera concesión provisional háchales por la arrendadora. En cuanto a la modificación referente al “subscription fund”, la corte de distrito concluyó que a pesar de que la corporación estuvo dispuesta a hacerla permanente, esto no fué aceptado por los subarrendatarios, no habiendo por tanto modificación al-guna del contrato.
Apelados conjuntamente ambos casos, se señalaron dos-errores, a saber:
“1. Cometió error la corte inferior en su apreciación de la prueba-ai declarar que los arrendatarios comprendieron que la rebaja hecha en enero ele 1940 era provisional y que al expirar el término con-venido hicieron esfuerzos por hacer dicha modificación permanente y al declarar que no hubo una modificación verbal del contrato escrito de arrendamiento.
“2. Cometió error de derecho la corte inferior al declarar que de haber las partes convenido la modificación verbal del contrato escrito de arrendamiento ésta lo fué sin causa o consideración alguna y que el hecho de que la arrendadora aceptara el canon de arrenda-miento al tipo modificado no constituía una renuncia a su derecho a ¡exigir en el futuro las rentas convenidas.”
El primero de los errores apuntados se refiere a la. apreciación de la prueba. No se ha imputado manifiesto error o pasión, prejuicio y parcialidad, ni del récord aparece la existencia de éstos. Por tanto, no estamos autoriza-*225dos para intervenir con las conclusiones de hecho de la corte de distrito, toda vez que existía un conflicto en la prueba en cuanto a la alegada modificación verbal del contrato escrito.
No consideraremos los puntos suscitados por el segundo error, toda vez que las cuestiones de derecho en él levantadas están predicadas en la existencia del primer error, el cual, como ya hemos visto, no fué cometido por la corte inferior. Es decir, es académico el punto de si hubo causa o consideración para la alegada modificación verbal del con-trato, en vista de la conclusión de hecho de la corte de dis-trito de que no ocurrió, como se alega, modificación verbal alguna. .[4] Y de la misma manera, la contención de que el aceptarse una cantidad menor constituye una renuncia de la cantidad mayor como el canon a pagarse en el futuro, no está ante nos para ser resuelta {cf. Abarca v. Bank of Nova Scotia, 46 D.P.R. 931) toda vez que la corte inferior, dando crédito a los testigos de la corporación, dió como hecho pro-bado que la rebaja del canon era provisional y quedó condi-cionada expresamente a ser revocada a voluntad de la cor-poración.

Las sentencias de la corte de distrito serán confirmadas.